
	

114 HR 1245 IH: Fiscal Sanity Act for the National Debt
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1245
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		Eliminating the debt ceiling for a period defined, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Fiscal Sanity Act for the National Debt. 2.Nonapplicability of debt ceilingSection 3101(b) of title 31, United States Code, shall not apply for the period beginning on the date of the enactment of this Act and ending 330 days thereafter.
